Breese, J. We have searched the record in this cause in vain to find the writ of scire facias, but discover none. Under such circumstances we can no more sustain the judgment in this case, than we could in a case where no declaration appears in the record. The office of a scire facias is both that of narr. and process, and the record should show, not by recital, but by its appearing in the record, that the writ was actually issued, giving a copy of it. The record furnishes no such evidence, and the judgment must be reversed. We cannot avoid remarking here upon the apparent negligence of the State’s attorney in taking a judgment under such circumstances. On discovering the defect, which he should have done, he should have moved for a continuance for the purpose of having the lost record supplied and then have brought up the amended record by certiorari. It is possible this may' yet be done and a good judgment rendered in the Recorder’s Court. Judgment reversed.